949 F.2d 397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. JONES, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1710.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
A back injury led James Jones to file a claim for disability insurance benefits under the Social Security Act.   The Secretary ultimately denied the claim and Jones took an appeal to the district court pursuant to 42 U.S.C. § 405(g).   The district court granted the Secretary's motion for summary judgment and this appeal followed.   The parties have briefed the issues and agree to waive oral argument.


3
Upon consideration, we find no error.   The record contains substantial evidence in support of the Secretary's determination that Mr. Jones was able to perform different, lighter work than he had previously performed.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   In addition, there was evidence of a sufficient number of jobs in the local economy of which Jones was capable of performing.   Mullins v. Secretary of Health and Human Services, 836 F.2d 980, 982-83 (6th Cir.1987) (per curiam).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.